Judgment unanimously affirmed. Memorandum: Defendant *1138knowingly, voluntarily and intelligently waived his right to appeal (see, People v Saunders, 190 AD2d 1092). Defendant does not contend that the waiver was constitutionally defective and there is no public policy impediment to enforcing it. Thus, we affirm based on the absence of any reviewable issues that survive the waiver (see, People v Callahan, 80 NY2d 273, 285). Were we to review the merits, we would conclude that the court’s denial of youthful offender status was not an abuse of discretion and that the sentence imposed was not harsh and excessive. (Appeal from Judgment of Erie County Court, Drury, J.—Robbery, 2nd Degree.) Present—Callahan, J. P., Green, Pine, Fallon and Davis, JJ.